Citation Nr: 1647284	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  12-04 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent for generalized anxiety disorder (GAD).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION


The appellant is a Veteran who served on active duty from September 2002 to September 2006.  Records show he served in Iraq and received medals and awards including the combat action ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded to schedule the Veteran for a Board hearing in October 2014.  VA records show he failed, without demonstrated good cause, to appear for a hearing on November 8, 2016.  Therefore, his request for a hearing is considered as having been withdrawn.  See 38 C.F.R. § 20.702(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a back disability as a result of active service.  Service treatment records are negative for treatment or diagnosis associated with the low back; however, in his report of medical history at separation he noted back pain with no treatment.  VA treatment records dated in March 2010 also noted he reported a five to six year history of low back pain.  An April 2010 report noted he had mechanical low back pain due to lower lumbar facet dysfunction and myofascial pain without opinion as to etiology.  In correspondence dated in October 2010 the Veteran reported that he had been treated for a back condition at Camp Lejeune, North Carolina, and was under the care of a chiropractor immediately following discharge.  The records of that treatment were not provided and have not been sufficiently identified for VA assistance in obtaining them.  The claim has not been addressed by VA examination.  

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's lay reports of symptomatology satisfy the requirement for evidence that the claimed disability may be related to service.  

The Board notes that the available medical evidence also includes conflicting opinions as to the diagnosis and severity of the Veteran's mental disorder.  VA examinations in April 2010 and May 2011 provided diagnoses of generalized anxiety disorder, but found the criteria for a diagnosis of PTSD were not met.  A global assessment of functioning (GAF) score of 70 was provided.  A March 2011 private medical report, however, noted he had symptoms indicative of PTSD that appeared to be causally related to his military combat experiences and provided a GAF score of 45.  In his October 2010 correspondence the Veteran reported he was receiving treatment through the New Jersey State PTSD program.  The records of that treatment were not provided and have not been sufficiently identified for VA assistance in obtaining them.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds VA medical examinations are required.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA and non-VA treatment records.  The Veteran should be requested to provide any information or authorization necessary for VA assistance in obtaining private treatment records.  

2.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a present back disability that:

a. had its onset in service, 
b. is etiologically related to his active service. 

All necessary tests and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Schedule the Veteran for a VA examination, by a psychiatrist, to determine the nature and etiology of any psychiatric disorder manifest during the course of this appeal and for an opinion as to the severity of the service-connected generalized anxiety disorder.  Please provide opinions on the following:

a. Identify/diagnose any acquired psychiatric disorder that presently exists or has existed during the pendency of the appeal.
b. For each identified disability, state whether it is as likely as not (50 percent probability or greater) that the disorder had its onset in service or is otherwise etiologically related to the Veteran's active service.
c. Discuss the severity of symptom manifestations attributable to the service-connected disability(ies) during the course of this appeal.

The file must be reviewed by the examiner in conjunction with the examination.  All necessary tests and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Thereafter, the AOJ should address the issues on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his agent should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



